NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

THOMAS M. ROYSTON,
Petitioner,

V.

MERIT SYSTEMS PROTECTION BOARD,
Respondent.

2012-3095

Petition for review of the Merit Systems Protection
Board in case no. DC315H110613-I-1.

ON MOTION

ORDER

The Merit Systems Protection Board moves to sus-
pend the briefing schedule pending voluntary dismissal of
the petition for review.

The Board states that the parties have settled this
case and that Thomas M. Royston has agreed to voluntar-
ily dismiss this petition for review.

Upon consideration thereof,

IT ls ORDERED THAT:

THOMAS ROYSTON V. MSPB 2

(1) The motion is granted. The briefing schedule is
stayed.

(2) Absent objection received within 21 days of the
date of this order, this petition for review will be dis-
missed.

FoR THE COURT

SEP 95 2012 /S/ Jan Horbaly
Date Jan Horbaly
Clerk
cc: Thomas M. Royston
Nicole DeCrescenzo, Esq.
26 F"'EAPPEALS ma
s u‘&rliizli=nsi)‘g\i¢\~.c\acun
SEP 05 2012

JAN HOBBA|.Y
CLERK